Name: 80/1097/EEC: Council Decision of 11 November 1980 on financial aid from the Community for the eradication of African swine fever in Sardinia
 Type: Decision_ENTSCHEID
 Subject Matter: NA;  cooperation policy;  environmental policy;  agricultural activity;  means of agricultural production;  regions of EU Member States
 Date Published: 1980-12-01

 Avis juridique important|31980D109780/1097/EEC: Council Decision of 11 November 1980 on financial aid from the Community for the eradication of African swine fever in Sardinia Official Journal L 325 , 01/12/1980 P. 0008 - 0010 Greek special edition: Chapter 03 Volume 31 P. 0233 COUNCIL DECISION of 11 November 1980 on financial aid from the Community for the eradication of African swine fever in Sardinia (80/1097/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas African swine fever appeared in Sardinia in 1977 ; whereas, with a view to ensuring protection against the possible spread of the disease and to contributing to its eradication, the Community has already given financial support to Italy under Council Decision 77/97/EEC of 21 December 1976 on the financing by the Community of certain emergency measures in the field of animal health (4); Whereas the disease persists ; whereas the action taken must therefore be reinforced in order to attain the basic objective, which is to eliminate African swine fever from Sardinia; Whereas the Italian authorities have called upon the Commission to contribute to the expenditure entailed in efficient implementation of a veterinary programme for the total and urgent eradication of the disease and in longer-term measures intended to safeguard the results obtained; Whereas a new and larger-scale measure which does not fall within the procedures followed so far should provide a favourable response to this request by granting initial aid to Sardinia with a view to meeting the requirements of the present situation; Whereas this eradication plan must include certain measures which ensure that the action taken is effective ; whereas adoption of these measures and their adaptation to developments in the situation must involve a procedure in which the Member States and the Commission are closely associated; Whereas Member States must be regularly informed in full of the progress of the action taken, HAS ADOPTED THIS DECISION: Article 1 The Italian Republic shall prepare an emergency plan for the eradication of African swine fever in Sardinia and the restructuring of pig farming. This plan, which is to be carried out within a maximum period of five years, must comply with Article 2 and be approved in accordance with Article 3. Article 2 The plan specified in Article 1 must provide for: 1. rigorous eradication measures including the following: (a) the slaughter of all pigs in the province of Nuoro, where the disease has spread; (b) the destruction or consumption on the spot of all pigmeat on the territory referred to in (a) and all pigmeat products excluding preserves in sterilized tins; (c) the cleansing and disinfection of, and the elimination of insect and rodent pests from, holdings and all places liable to have been contaminated by pigs, pigmeat or pigmeat products; (d) the systematic serological detection of the disease in pigs on holdings situated in neighbouring areas to the territory referred to in (a) or on holdings which could present a contamination risk; (e) the slaughter of pigs which carry antibodies of the disease and the destruction of their meat; (f) immediate and total compensation for owners whose pigs have been slaughtered under the plan; (1)OJ No C 232, 10.9.1980, p. 3. (2)OJ No C 291, 10.11.1980, p. 80. (3)Opinion delivered on 29 October 1980 (not yet published in the Official Journal). (4)OJ No L 26, 31.1.1977, p. 78. 2. preventive measures including: (a) control and systematic destruction of all waste from international means of transport; (b) control and destruction of all scraps and swill from cooking and industrial processes using pigmeat; (c) prohibition on the use for feeding to pigs of scraps and swill from cooking or industrial processes using pigmeat; (d) entomological study of the regions where the disease has been found; (e) measures to control ectoparasites of animals and in particular to eliminate insect pests on the latter; (f) carrying out and checking of the disinfection of, and the elimination of insect pests from, means of transport; (g) prohibition of the introduction into the territory of the province where the pigs have been systematically slaughtered of any live pigs, irrespective of their origin and destination, for a period of at least one year after the completion of the measures specified in point 1 (a), (b) and (c); 3. measures for supervising restocking in the province referred to in paragraph 1 (a) where slaughtering has been carried out, including: (a) the construction or renovation of piggeries in accordance with specifications appropriate to the purpose and providing satisfactory health protection; (b) rules governing the setting up of pig farms so as to prevent their number becoming too great and in particular to prevent a return to small-scale rearing of pigs roaming freely; (c) the progressive restocking of approved piggeries by the introduction of breeding animals of sound health, this restocking being conditional on a period of health supervision by the introduction of tested "sentinel" pigs; (d) health supervision of all rearing establishments while they are being set up; (e) supervision of all movements of pigs irrespective of their origin and destination; (f) during the period of prohibition referred to in point 2 (g), financial aid to pig farmers for whom the breeding of pigs represents a substantial source of income; 4. restructuring and inspection measures relating to pig-rearing establishments throughout Sardinian territory, including: (a) the alteration of existing piggeries to provide satisfactory health protection, the possible regrouping of piggeries, as well as the terms governing the incentive measures, in particular the maximum and minimum size of such establishments; (b) health-protection supervision of pig-rearing establishments and the supervision of pig movements; (c) serological control by sampling checks on pigs in slaughterhouses; (d) inspection by laboratory sampling checks on slaughtered wild swine. Article 3 After studying the plan proposed by the Italian authorities and any amendments to be made thereto, the Commission shall decide, in accordance with the procedure provided for in Article 8, whether or not to approve it. The Committee of the European Agricultural Guidance and Guarantee Fund shall be consulted on the financial aspects, the Standing Committee on Agricultural Structures on the structural aspects. Article 4 The action provided for by this Decision, in so far as it aims to attain the objectives set out in Article 39 (1) (a) of the Treaty, shall constitute common measures within the meaning of Article 6 (1) of Regulation (EEC) No 729/70 of 21 April 1970 on the financing of the common agricultural policy (1), as last amended by Regulation (EEC) No 929/79 (2). Article 5 1. The period of implementation of the common measures shall be five years from the date set by the Commission in its Decision approving the plan, starting not later than 1 February 1981. 2. The contribution of the Guidance Section of the Fund is fixed at 30 million European units of account. 3. Article 6 (5) of Regulation (EEC) No 729/70 shall apply to this Decision. (1)OJ No L 94, 28.4.1970, p. 13. (2)OJ No L 117, 12.5.1979, p. 4. Article 6 1. Provided that it complies with the plan approved by the Commission in accordance with Article 3, the following expenditure incurred by Italy shall be eligible for assistance from the Guidance Section of the Fund within the limits set in Article 5: - expenditure under Article 2 (1) (a), (c), (d), (e) and (f), (2) (d), (e) and (f), (3) (a), (c), (d) and (f), and (4) (b), (c) and (d), - expenditure under Article 2 (4) (a). 2. The Fund shall reimburse 50 % of eligible expenditure up to a limit of 60 million European units of account including a maximum of 20 million European units of account in respect of expenditure incurred under the second indent of paragraph 1. 3. Detailed rules for the application of this Article shall be adopted, as required, in accordance with the procedure laid down in Article 13 of Regulation (EEC) No 729/70. Article 7 1. Applications for payment shall relate to the expenditure incurred by Italy during a calendar year and shall be submitted to the Commission before 1 July of the following year. 2. The granting of aid from the Fund shall be decided in accordance with Article 7 (1) of Regulation (EEC) No 729/70. 3. Detailed rules for the application of this Article shall be adopted in accordance with the procedure laid down in Article 13 of Regulation (EEC) No 729/70. Article 8 1. Where the procedure laid down in this Article is to be used, matters shall be referred without delay by the chairman, either on his own initiative or at the request of a Member State, to the Standing Veterinary Committee (hereinafter called "the Committee") set up by Decision 68/361/EEC (1). 2. Within the Committee the votes of the Member States shall be weighted as laid down in Article 148 (2) of the Treaty. The chairman shall not vote. 3. The representative of the Commission shall submit a draft of the measures to be adopted. The Committee shall deliver its opinion on such measures within a time limit set by the chairman according to the urgency of the questions under consideration. Opinions shall be delivered by a majority of 41 votes. 4. The Commission shall adopt the measures and shall apply them immediately where they are in accordance with the opinion of the Committee. Where they are not in accordance with the opinion of the Committee or if no opinion is delivered, the Commission shall without delay submit to the Council a proposal on the measures to be taken. The Council shall adopt the measures by a qualified majority. If within three months from the date on which the proposal was submitted to it the Council has not adopted any measures, the Commission shall adopt the proposed measures and shall apply them immediately, save where the Council has decided against these measures by a simple majority. Article 9 Article 8 shall apply until 21 June 1981. Article 10 1. The Commission shall keep under review the situation with regard to African swine fever in Sardinia and the implementation of the eradication plan. It shall inform the Member States of developments regularly and within the Committee, at least once a year, in the light of the information given by the Italian authorities and of any reports from experts who, acting on behalf of the Community and appointed by the Commission, have visited the area. 2. Should it prove necessary to amend the eradication plan during its implementation, a new decision approving it shall be taken in accordance with the procedure laid down in Article 8. Article 11 This Decision is addressed to the Italian Republic. Done at Brussels, 11 November 1980. For the Council The President C. NEY (1)OJ No L 255, 18.10.1968, p. 23.